Citation Nr: 0626403	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-39 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post traumatic osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

In January 2006, the veteran testified before the undersigned 
at a personal hearing at the RO.  A transcript of the hearing 
is of record, which includes the service representative's 
oral waiver of the RO's initial review of new evidence of 
treatment records the veteran subsequently sent to the Board.  
A written waiver of RO jurisdiction has also been submitted 
with recently received evidence.


FINDING OF FACT

The veteran's service-connected right knee disorder is 
manifested on VA examination by full extension to zero 
degrees, flexion limited to 105 degrees with considerable 
crepitation noted and self-reported flexion limited to 75 
degrees during periods of flare-up, MRI evidence of mild 
medial compartment osteoarthritis, and no evidence of joint 
instability.  Recently following shots to the knee joint, a 
full range of motion has been reported.


CONCLUSION OF LAW

Schedular criteria for an initial rating in excess of 10 
percent for post traumatic osteoarthritis of the right knee 
have not been met.  38 U.S.C.A. §§  1155, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5010-5260, 5261 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect surgery on the veteran's 
right knee in 1965 and a notation that the right knee was 
injured in 1959 before enlistment.

Post service, an October 2002 magnetic resonance imaging 
(MRI) scan revealed no fracture, subluxation, or dislocation 
of the right knee.  There was no significant joint effusion.  
Mild medial compartment osteoarthritis was evident.  No 
osteochondral defect or fragment was seen.  Impression noted 
was mild medial compartment osteoarthritis and no acute 
osseous pathology or joint effusion.

Also in October 2002, the veteran was seen for evaluation by 
A.E.C., M.D., after a referral from the veteran's private 
physician.  The private record reflects the veteran had full 
range of motion of the right knee, but he was tender over the 
medial joint line.  His collaterals were stable from zero to 
30 degrees.  Lachman and posterior drawer were all within 
normal limits.  There was no crepitation on examination of 
the patella femoral.  Weight-bearing x-rays taken that day 
showed a narrowing of the medial compartment which had an 
incision well healed from a prior arthrotomy procedure.  Dr. 
A.E.C. recommended the veteran undergo Hyalgan injections, or 
failing that option, he suggested the veteran would be an 
excellent candidate for a Repicci unicondylar knee 
replacement procedure in the future.

January 2003 private medical records reflect the veteran's 
first series of Hyalgan injections into the right knee.  It 
was noted when he was seen for the first shot that he had 
full mobility of the knee for a diagnosis of osteoarthritis 
in the medial compartment, and that after the second shot he 
reported some improvement.

A June 2003 private medical record states the veteran was now 
status-post a total meniscectomy with medial compartmental 
osteoarthritis as a post-traumatic problem.  It was noted the 
veteran responded well to a series of Hyalgan injections 
received several months before.  Dr. A.E.C. indicated he 
would continue to offer the veteran another series of Hyalgan 
injections every six months until his condition became too 
problematic after which he could be a candidate for a 
unicompartmental arthroplasty procedure.

September 2003 private medical records indicate the veteran's 
Hyalgan viscosupplementation injections.

The veteran, who was 61 years old, underwent a VA examination 
in September 2003.  The examiner had access to the claims 
file.  The veteran told the examiner that private x-rays 
demonstrated osteoarthritic changes.  Those x-rays reports 
were not available to the examiner.  The veteran related he 
had no difficulty with ordinary walking but running, jogging, 
kneeling and squatting were out of the question.  

On examination, the right knee was slightly but visibly 
swollen and without effusion and demonstrated extension to 
zero degrees and flexion to 45 degrees with no laxity.  The 
veteran was not examined in a state of increased activity or 
exacerbation and the examiner declined comment on any 
worsening with increased activity or exacerbation.  Diagnosis 
was post traumatic osteoarthritis of the right knee.

July and August 2004 private medical records note the veteran 
received his six-month Synvisc injections in the right knee 
and that he maintained full range of motion without soft 
tissue swelling or synovitis.

The veteran underwent another VA examination in December 
2004.  The examiner had access to the claims file.  According 
to the examination report, the veteran required Synvisc 
injections in the right knee every six months for control of 
the symptoms of pain and stiffness.  At the time of this 
examination, the last injection was three months before, and 
the veteran's pain was present about 60 percent of the time.  
He could walk on level ground a significant distance.  The 
veteran estimated he was able to walk approximately one-half 
mile.  He avoided steps and recognized any incline caused 
increased right knee pain.  When he took steps, the veteran 
felt increased pain.  The veteran also used an over-the-
counter medication and a topical ointment.

On examination, the veteran's gait was normal.  There was no 
effusion or heat and no erythema of the right knee.  
Considerable crepitation was noted with flexion extension of 
the knee.  The veteran was able to flex the knee up to 105 
degrees at which point he developed pain in the knee.  
Extension was to zero degrees.  There was no joint 
instability.  Both Lachman's test and McMurray's tests were 
negative.  The veteran never had any knee buckling.  
According to the report, the veteran demonstrated that he was 
able to flex the knee less than at the present when he 
endured a flare-up.  The amount of flexion at the time of 
exacerbation and flare-up was noted as flexion from zero to 
75 degrees.  Range of motion of the knee measured at flexion 
was zero to 105 degrees.  According to the report, the 
veteran stated that during a flare-up there was loss of some 
range of motion, but the biggest issue was pain causing the 
limitation of motion.  There was no weakness, excessive 
fatigability, or incoordination.

A February 2006 private medical record stated the veteran was 
shoveling a lot of snow recently.  Recently received records 
reveal that there were shots administered periodically to the 
knee in 2006.  The only motion was reported to be full.  
There was impairment which improved with the shots.  No 
instability was shown.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

During the personal hearing at the RO, both the veteran's 
service representative and the veteran requested a remand for 
x-rays.  The service representative contended there was no x-
ray evidence in the file.  As this appeal for an increased 
initial rating is not contesting the presence or absence of 
arthritis in the right knee, but the extent of the veteran's 
disorder, such as the limited range of motion or instability 
of his knee, a remand for an additional examination is not 
necessary.  See 38 C.F.R. §§ 3.159(c)(4) & (d) (2005).  In 
addition, a report of an October 2002 MRI scan of the right 
knee is associated with the claims file and private medical 
records from Dr. A.E.C. indicate weight-bearing x-rays were 
taken in October 2002.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in June 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.  

Here, the noted June 2003 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased initial rating for 
his service-connected right knee disorder.  Therefore, any 
lack of notice by the VA to the veteran as now required by 
Dingess and Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay without 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right knee, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It also should be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The veteran's service-connected post traumatic osteoarthritis 
of the right knee is currently evaluated as 10 percent 
disabling under DC 5010-5260.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2005).  The hyphenated diagnostic 
code in this case indicates that the veteran's disorder 
concerns traumatic arthritis of the knee (5010) limiting the 
range of motion of the affected leg (5260).  

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma 
that is substantiated by X-ray findings is rated under the 
rating criteria for degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, DC 5003.  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

Disabilities of the knee are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263.  Examination consistently 
has disproved instability, so rating under DC 5257 
("recurrent subluxation and lateral instability") is not 
appropriate.  The veteran has not been diagnosed with the 
specific pathologies that would warrant rating for ankylosis, 
genu recurvatum, dislocation of cartilage, etc.  The 
appropriate measure of his disability, accordingly, is 
limitation of range of motion.  

Normal range of motion for the knee is 0 degrees extension 
and 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2005).  

VAOPGCPREC 9-2004 (September 17, 2004) held that a claimant 
with a knee disability can have separate ratings for 
limitation of extension and limitation of flexion.  The 
veteran's extension consistently has been normal (0 degrees), 
so a separate rating for extension is not appropriate.  
Rating as limitation of flexion is appropriate here as there 
are medical findings on range of motion in the record.  

Where medical evidence shows the veteran has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, a separate rating may be 
assigned, if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  Painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry also must be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Arthritis is rated on the basis of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved; when the limitation of motion of the joint or 
joints involved is noncompensable under the rating schedule, 
a rating of 10 percent is of application for each such major 
joint or group of minor joints affected, to be combined, not 
added, under DC 5003.  38 C.F.R. § 4.71a,  DC 5003 (2005).  
As noted above, DC 5260 ("limitation of flexion of the leg") 
is for application. 

Under DC 5260, flexion limited to 45 degrees warrants a 
rating of 10 percent.  Flexion limited to 30 degrees warrants 
a rating of 20 percent.

Applying the schedular criteria above to the veteran's range 
of  motion as detailed in the VA medical examinations of 
record, the Board finds that flexion was to 45 degrees in the 
September 2003 VA examination, or a 10 percent rating.  
However, the Board notes that subsequent findings at the 
December 2004 VA examination show that flexion was to 105 
degrees (and was to 75 degrees during flare-ups according to 
the veteran's own demonstration).  These findings suggest 
that the veteran's knee disorder had improved and do not 
support increasing his disability rating to 20 percent (which 
requires showing flexion was limited to 30 degrees).  It is 
also noted that while there have been continued complaints of 
pain, his private provider has reported a full range of 
motion.

The Board further notes that there is objective evidence of 
arthritis of the joint.  However, pursuant to the diagnostic 
codes pertaining to arthritis, such is evaluated on the basis 
of limitation of motion of the joint or joints involved.  As 
the veteran's right knee already is rated on the basis of 
limitation of motion of the leg, a higher rating is not 
warranted on the basis of any diagnostic code pertaining to 
the evaluation of arthritis.

The Board has considered whether a higher rating is warranted 
under other related Diagnostic Codes.  In this respect, the 
Board notes that a 30 percent or higher rating is warranted 
in cases of ankylosis of the knee pursuant to DC 5256; and a 
20 percent or higher rating in cases of moderate or severe 
recurrent subluxation or lateral instability pursuant to DC 
5257, or in cases where there is malunion of the tibia and 
fibula as set forth in DC 5262.  Here, however, none of these 
conditions has been objectively demonstrated.  As such, a 
higher evaluation is not warranted under Diagnostic Codes 
5256, 5257, or 5262. 

Upon a careful review of the objective medical evidence of 
record, the Board finds that at no time since the effective 
date of the grant of service connection has the competent 
medical evidence of record supported a finding of an initial 
rating in excess of 10 percent for the veteran's right knee, 
even when functional loss due to pain is considered.  In 
fact, more recent evidence in the record shows the range of 
motion of the veteran's knee has improved and the veteran was 
even able to shovel snow this past winter.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
right knee, for the period in question, are contemplated in 
the 10 percent rating currently assigned for the period in 
question.  There is no indication that pain in the right knee 
region causes functional loss greater than that contemplated 
by the 10 percent evaluation now assigned for the period.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board carefully has reviewed the entire record in this 
case, and does not find the evidence to be so evenly balanced 
that there is reasonable doubt as to any material issue 
regarding the matter of an increased initial rating for the 
service-connected disorder on appeal.  The preponderance of 
the objective medical evidence is clearly against the claim.  
38 U.S.C.A. § 5107(b).

Further, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, there has been no 
evidence submitted to show that the veteran's right knee 
disorder has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected right 
knee disorder, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial rating in excess of 10 percent for post traumatic 
osteoarthritis of the right knee is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


